NUMBER 13-14-00048-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


RUDY'S PLUMBING SERVICE AND
RODOLFO RODRIGUEZ,                                                      Appellants,

                                          v.

TINA DE LOS SANTOS INDIVIDUALLY
AND AS INDEPENDENT EXECUTOR OF
THE ESTATE OF JAVIER DE LOS SANTOS,                                        Appellee.


                  On appeal from the 332nd District Court
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION
               Before Justices Rodriguez, Garza, and Benavides
                      Memorandum Opinion Per Curiam

      This appeal was abated by this Court on March 14, 2014, and the parties were

ordered to mediation. This cause is now before the Court on an agreed motion to reverse
and remand for entry of take nothing judgment.        Accordingly, this case is hereby

REINSTATED.

       The parties have reached an agreement with regard to the disposition of the

matters currently on appeal. Pursuant to agreement, the parties request this Court to

reverse the trial court’s judgment and remand this case for entry of a take nothing

judgment or an order of dismissal by the trial court.     We GRANT the motion and

REVERSE the trial court’s order without regard to the merits, and REMAND this case to

the trial court for further proceedings in accordance with the parties’ agreement. See

TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d).

       In accordance with the agreement of the parties, costs are taxed against the party

incurring same.

                                                             PER CURIAM

Delivered and filed the
12th day of June, 2014.




                                           2